DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 7,976,098 to Nishimura et al.
Re Claim 1, Nishimura et al discloses A vehicle side body structure comprising: a pillar member (5) including an upper member (23) and a lower member (24) that is joined to the upper member and has a rigidity lower than the upper member, the pillar member partitioning a side part opening of a body into a front part and a rear part (See figure 2); a door (3) disposed adjacently to the pillar member (5); and an impact bar (45) provided in the door (3), wherein a front end portion of the impact bar overlaps with both the upper member and the lower member in a vehicle side view in a state in which the door is closed (near 42 at dotted line Q). Re Claim 2, Nishimura et al discloses a reinforcing member (13) provided in the upper member, wherein the front end portion of the impact bar covers a region of the upper member in which the reinforcing member is present, a region of the upper member in which the reinforcing member is not present, and the lower member in the vehicle side view (see figures 2, 7 and 11). Re Claims 3 and 4, Nishimura et al discloses wherein the pillar member has a harness pass-through opening (39) and the front end portion of the impact bar (45) covers at least a part of the harness pass-through opening in the vehicle side view.  Re Claims 5 and 6, Nishimura et al discloses wherein each of the upper member (23) and the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.